 


109 HR 2631 IH: Religious Freedom Peace Tax Fund Act
U.S. House of Representatives
2005-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2631 
IN THE HOUSE OF REPRESENTATIVES 
 
May 25, 2005 
Mr. Lewis of Georgia (for himself, Mr. Leach, Ms. Jackson-Lee of Texas, Mr. Oberstar, Mr. Payne, Mr. Paul, Mr. McDermott, Ms. Corrine Brown of Florida, Mr. Hinchey, Mr. Brown of Ohio, Mr. Owens, Mr. Towns, Ms. Eshoo, Mr. Frank of Massachusetts, Mr. McGovern, Ms. Lee, Ms. Eddie Bernice Johnson of Texas, Ms. Watson, Ms. Woolsey, Mr. Rush, Mr. Farr, Mr. DeFazio, Mr. Rangel, Mr. Moran of Kansas, Mr. Delahunt, Mr. Serrano, Ms. Baldwin, Mr. Cummings, Mr. Jackson of Illinois, Mr. Watt, Mr. Conyers, Ms. Norton, Mr. Davis of Illinois, Ms. McKinney, and Mr. Strickland) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To affirm the religious freedom of taxpayers who are conscientiously opposed to participation in war, to provide that the income, estate, or gift tax payments of such taxpayers be used for nonmilitary purposes, to create the Religious Freedom Peace Tax Fund to receive such tax payments, to improve revenue collection, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Religious Freedom Peace Tax Fund Act. 
2.FindingsCongress finds the following: 
(1)The framers of the United States Constitution, recognizing free exercise of religion as an inalienable right, secured its protection in the First Amendment of the Constitution; and Congress reaffirmed it in the Religious Freedom Restoration Act of 1993, which restores the compelling interest by prohibiting the government from imposing a substantial burden on the free exercise of religion unless it demonstrates that application of the burden is the least restrictive means of achieving a compelling governmental interest.  
(2) Many people (Quakers, Mennonite, church of the Brethren) and others immigrated to this country expressly to escape religious persecution for their pacifist beliefs, yet in world War I hundreds of conscientious objectors were imprisoned for their beliefs. Seventeen were sentenced to death, 142 were sentenced to life terms, and 345 received sentences of 16.5 years. None of the death sentences were carried out, but 16 conscientious objectors died in prison as a result of mistreatment. 
(3)In World War II, Congress and the Administration recognized “alternative civilian service” in lieu of military service, in the Selective Training and Service Act of 1940 to accommodate a wide spectrum of religious beliefs and practices. Subsequent case law also has expanded these exemptions. This statutory policy has been characterized in case law as a “long standing tradition in this country” and one with roots “deeply embedded in history.” (Welsh v. United States, 1970) During World War II thousands of conscientious objectors provided essential staff for mental hospitals and volunteered as human test subjects for arduous medical experiments, and provided other service for the national health, safety and interest. 
(4)For more than 3 decades, these taxpayers sought legal relief from either having their homes, livestock, automobiles, and other property seized; bank accounts attached; wages garnished; fines imposed; and threat of imprisonment for failure to pay; or violating their consciences. 
(5)Conscientious objection to participation in military service based upon moral, ethical, or religious beliefs is recognized in Federal law, with provision for alternative service; but no such provision exists for taxpayers who are conscientious objectors who must labor for many weeks each year to pay taxes and to support military activities which violate their deeply held beliefs.  
(6)The Joint Committee on Taxation has certified that a tax trust fund, providing for conscientious objector taxpayers to pay their full taxes for non-military purposes, would increase Federal revenues. 
3.Definitions 
(a)Designated conscientious objectorFor purposes of this Act, the term designated conscientious objector means a taxpayer who is opposed to participation in war in any form based upon the taxpayer’s deeply held moral, ethical, or religious beliefs or training (within the meaning of the Military Selective Service Act (50 U.S.C. App. 450 et seq.)), and who has certified these beliefs in writing to the Secretary of the Treasury in such form and manner as the Secretary provides. 
(b)Military purposeFor purposes of this Act, the term military purpose means any activity or program which any agency of the Government conducts, administers, or sponsors and which effects an augmentation of military forces or of defensive and offensive intelligence activities, or enhances the capability of any person or nation to wage war, including the appropriation of funds by the United States for— 
(1)the Department of Defense; 
(2)the Central Intelligence Agency; 
(3)the National Security Council; 
(4)the Selective Service System; 
(5)activities of the Department of Energy that have a military purpose; 
(6)activities of the National Aeronautics and Space Administration that have a military purpose; 
(7)foreign military aid; and 
(8)the training, supplying, or maintaining of military personnel, or the manufacture, construction, maintenance, or development of military weapons, installations, or strategies. 
4.Religious Freedom Peace Tax Fund 
(a)EstablishmentThe Secretary of the Treasury shall establish an account in the Treasury of the United States to be known as the Religious Freedom Peace Tax Fund, for the deposit of income, gift, and estate taxes paid by or on behalf of taxpayers who are designated conscientious objectors. The method of deposit shall be prescribed by the Secretary of the Treasury in a manner that minimizes the cost to the Treasury and does not impose an undue burden on such taxpayers. 
(b)Use of Religious Freedom Peace Tax FundFunds in the Religious Freedom Peace Tax Fund shall be allocated annually to any appropriation not for a military purpose. 
(c)ReportThe Secretary of the Treasury shall report to the Committees on Appropriations of the House of Representatives and the Senate each year on the total amount transferred into the Religious Freedom Peace Tax Fund during the preceding fiscal year and the purposes for which such amount was allocated in such preceding fiscal year. Such report shall be printed in the Congressional Record upon receipt by the Committees. 
(d)Sense of CongressIt is the sense of Congress that any increase in revenue to the Treasury resulting from the creation of the Religious Freedom Peace Tax Fund shall be allocated in a manner consistent with the purposes of the Fund. 
 
